                              UNITED STATES DISTRICT COURT
                                           FOR THE
                                  DISTRICT OF RHODE ISLAND


LEMUEL O. TAYLOR,
          Plaintiff,
    v.                                                                 C.A. No.: 18-436

PATRICIA A. COYNE-FAGUE, et al.
           Defendants.


             MEMORANDUM IN SUPPORT OF PLAINTIFF’S OBJECTION

       Now comes, Plaintiff in the above-captioned matter, and hereby objects to Defendants’

Motion to Dismiss (ECF 40). As reasons wherefore, Plaintiff states as follows.

    1. INTRODUCTORY

    Plaintiff’s Second Amended Complaint (ECF 39-1) plausibly alleges ample facts to support

his claims against Defendants for violations of Plaintiff’s clearly established constitutional rights

redressable through 42 U.S.C. §1983. Therefore, Defendants’ Motion must be denied.

    2. LAW

    A complaint should not be dismissed under Rule 12(b)(6) "unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief." Conley v. Gibson, 355 U.S. 41, 45-46, (1957). In the context of a motion to dismiss, all

inferences are taken in the plaintiff's favor, not in the defendant’s favor.

    3. ARGUMENT

       Defendants make essentially two arguments: (i) that Plaintiff’s Second Amended

Complaint fails to allege facts sufficient to support some of Plaintiff’s claims 1 ; and (ii) that


1
 Nota bene: Defendants implicitly acknowledge that Plaintiff has sufficiently plead failure to
protect by not challenging these claims Plaintiff’s Second Amended Complaint.


                                                  1
Defendants are entitled to an immunity defense because they did not know that the challenged

conduct was violative of Plaintiff’s constitutional rights. As outlined below, both of Defendants’

arguments must fail.

           a. Rule 12(b)(6) Presents No Obstacle to Plaintiff’s Eighth Amendment Claims—
              Failure to Protect

       Plaintiff’s Second Amended Complaint (ECF 39-1) alleges ample facts to support Eighth

Amendment claims against at least six (6) named defendants.

       A prison official’s deliberate indifference to a substantial risk of serious harm to an inmate

violates the Eighth Amendment. Farmer v. Brennan, 511 U.S. 825, 828 (1994). It follows that

prison officials are thereby required to protect inmates from a substantial risk of harm at the hands

of fellow inmates. Id., at 833. In the context of a failure to protect claim, malice or wrongful intent

is not required—a prison official has sufficient culpable intent “if he has knowledge that an inmate

faces a substantial risk of serious harm and he disregards that risk by failing to take reasonable

measures to abate the harm.” Kelley v. Wall, U.S. Dist. LEXIS 134373, at *6 (D.R.I. Nov. 30,

2010). As to the knowledge element, a plaintiff need not produce direct evidence of the official’s

knowledge but rather may rely on circumstantial evidence. Adames v. Perez, 331 F.3d 508, 512

(5th Cir. 2003).

       It is crucial to note that the requisite “substantial risk” need not come to fruition in order

for an inmate to seek relief: in the First Circuit an inmate does not have to wait until he suffers an

attack to demonstrate an Eighth Amendment violation. Purvis v. Ponte, 929 F.2d 822, 825 (1st Cir.

1991). Psychological harm alone can be sufficient to invoke the Eighth Amendment. Hudson v.

McMillian, 503 U.S. at 16-17 (1992)(Blackmun, J., concurring in the judgment).

       Here, Plaintiff alleges that Defendants acted with deliberate indifference to the danger he

faced by being labeled a “snitch.” As Plaintiff clearly states, for an inmate to be labeled as a


                                                  2
“snitch” puts the inmate “at especially high risk of serious bodily injury.” (ECF 39-1, ¶ 16). This

bit of commonsense has been recognized by our courts. Kelley at *8; Benefield v. McDowall,

241 F.3d 1267, 1271 (10th Cir. 2001); Harmon v. Berry, 728 F.2d 1407, 1409 (11th Cir. 1984).

Plaintiff’s Second Amended Complaint is replete with allegations of Defendants “snitch-

jacketing2”

       Plaintiff alleges that shortly after his arrival in Rhode Island, Defendant CO Craig called

Plaintiff an “out-of-state snitch” in the presence of a group of inmates with gang affiliations

known to RI DOC, and that Craig implied Plaintiff was already cooperating with RI DOC

Special Investigations Unit (SIU). (ECF 39-1, ¶19). Plaintiff further alleges that this “malicious

and reckless disclosure” caused Plaintiff to be assaulted by several inmates that same day. Id., ¶

20.

       It strains credulity for any correctional officer to deny knowledge of the fact that snitch-

jacketing puts an inmate at substantial risk of serious harm. This is particularly true of Plaintiff’s

allegations against Defendant Craig—i.e., that the “snitch” label was applied to Plaintiff in the

presence of inmates with gang affiliations known to RI DOC. Even if the premise were plausible

in the first instance, which it is not, the fact that, on numerous occasions, inmates who witnessed

Defendants call Plaintiff a snitch then wound up attacking Plaintiff so close in time to the overt

snitch-jacketing event, completely undermines any purported ignorance defense. Put plainly,




2
  “Snitch jacket” is a phrase connoting a reputation for being an informant. It is not an actual
jacket (as in a garment). Jacket comes from the "file jackets" that were used by the authorities
prior to computerization of records. The phrase finds its roots in the fear of the unwritten code
that exhorts prisoners not to inform on a fellow prisoner. White v. Fox, 470 F. App'x 214, 216
n.1 (5th Cir. 2012)



                                                  3
that inmates who overheard a CO call Plaintiff a snitch then assaulted Plaintiff shortly after the

snitch-jacketing event speaks for itself as to the substantial risk of harm created.

       Therefore, Defendants cannot deny that the conduct complained of created a substantial

risk of serious harm about which Defendant COs knew or should’ve known. The second prong is

satisfied by Plaintiff’s allegation that Defendant Craig uttered statements expressing ill will

toward Plaintiff—“I don’t like you; I don’t like Virginia inmates” coupled with the fact that

nothing was done to protect Plaintiff in light of the risk they created. Id., ¶ 18. Here, the fact of

the harm to Plaintiff tends to show Defendants’ indifference or disregard for the risk.

       As to Defendant Figueiredo, Plaintiff alleges thusly: That, while Plaintiff was shackled

wrists to waist, this SIU officer wrote his direct phone number on Plaintiff’s arm with an ink pen,

in such a large font and location that it would be visible to other inmates, Id., ¶ 26; That the SIU

phone number is well known by the inmate population as the “snitch hotline”, Id., ¶ 27; That

Plaintiff complained to a superior officer (Defendant Aceto) about the incident, Id., ¶ 30; That

Defendant Aceto responded with indifference (no corrective action; “I know who you are, and I

don’t like you”), and malice (“Aceto made things worse for Plaintiff”; “I know who you are, and

I don’t like you.”, and; that this was a “practical license” for continued mistreatment and abuse to

be visited upon Plaintiff’s head. Id., ¶¶ 31-32.

       As to Defendant Barber, Plaintiff alleges that Defendant called him a “snitch” in front of

many other inmates, and then made various threats to personally inflict violence upon Plaintiff

and that he could do so with impunity. Id., ¶ 33. Further, Plaintiff reported the incident to the

Lieutenant on duty, but rather than undertaking any protective action, Defendant Barber was

permitted to return to Plaintiff’s cell that same night and cause Plaintiff “great anxiety and fear

for his safety,” in addition to the wanton destruction of Plaintiff’s property. Id., ¶ 35.




                                                   4
        As to Defendant Calise, Plaintiff alleges that Defendant permitted a particularly

dangerous inmate access to Plaintiff’s legal papers in violation of DOC policy, which caused the

inmate to label Plaintiff a “snitch” and openly threaten Plaintiff’s safety, which caused Plaintiff

“great fear” Id., ¶¶ 36-37. While this incident, and Plaintiff’s concomitant fears, were reported to

DOC officials, no protective or corrective actions were taken, and this very inmate assaulted and

battered Plaintiff shortly thereafter. Id., ¶¶ 37-39.

        As to Defendant Duffy, Plaintiff alleges, inter alia, that Captain Duffy repeatedly had

Plaintiff’s cell searched without basis, meaningful property destroyed, and subjected him to

racist abuse in retaliation for filing complaints as to conduct of other COs, some of which is

detailed throughout Plaintiff’s Second Amended Complaint. (ECF 39-1, ¶21-23). While Plaintiff

may not enjoy Fourth Amendment interests in his cell and the property therein contained, our

High Court has suggested that “calculated harassment unrelated to prison needs” invokes an

inmate’s Eighth Amendment protections. Hudson v. Palmer, 468 U.S. 517, 530 (1984).

        As to Defendant Bastien, Plaintiff alleges that Defendant openly accused Plaintiff of

being a snitch, that Defendant hated him because of his race, that Defendant voiced malice and a

desire to cause Plaintiff’s death by hanging. Id., ¶ 42. Plaintiff further alleges that he filed a

grievance over this incident, but no corrective or protective action was taken. Id., ¶ 45.

        As to Defendant Marville, Plaintiff alleges that Defendant committed actions which

amount to battery and sexual assault under state law. Plaintiff alleges that this conduct caused

him great psychological harm, that he complained of the conduct, and that nothing was done to

curtail or otherwise protect Plaintiff. Id., ¶¶ 46-50.




                                                   5
       The substantial risk of serious harm is precisely what gives a CO leverage over an inmate

by threatening to represent an inmate as cooperating with law enforcement. Therefore, it is implicit

in Plaintiff’s allegations of snitch-jacketing that the state actors are subjectively aware of the

substantial risk created by their actions. Therefore, Plaintiff’s allegations sufficiently state Eight

Amendment claims under controlling law.

           b. Defendants are Not Entitled to an Immunity Defense

       Defendants cannot avail themselves of the doctrine of qualified immunity because their

conduct, as alleged in Plaintiff’s Second Amended Complaint, violates Plaintiff’s clearly

established constitutional rights. Defendants cannot sincerely contend that any of the CO

defendants were unaware that snitch-jacketing creates a substantial risk of serious harm or that

doing nothing about that risk was constitutionally permissible. Such a claim to ignorance would

be utterly incredible.

       As alleged in Plaintiff’s Second Amended Complaint, and discussed above, Plaintiff has

in fact alleged facts sufficient to support Eighth Amendment violations against Defendants. As

argued above, it would be utterly incredible for any Defendant correctional officers/DOC officials

to claim ignorance of the fact that labeling an inmate as a “snitch” subjects that inmate to

substantial risk of serious harm. Therefore, Plaintiff’s Eighth Amendment claims survive and

Defendants’ are not entitled to any immunity defense.

           c. Plaintiff Alleges Fourteenth Amendment Equal Protection Violations –
              Privileges and Immunities

       Plaintiff alleges that in several instances the treatment described above and throughout his

Second Amended Complaint constituted disparate treatment on the basis of his being from

Virginia. As such, Defendants’ conduct would be violative of Plaintiff’s Fourteenth Amendment




                                                  6
right to equal protection of the laws. Therefore, Plaintiff’s equal protection claims survive Rule

12(b)(6).


   4. CONCLUSORY

   Defendant’s Motion must be denied and dismissed, for the reasons stated above, as Plaintiff’s

Second Amended Complaint alleges facts sufficient to support his constitutional claims, and the

doctrine of qualified immunity provides no shelter for Defendant correctional officers in this case.



                                                           Respectfully Submitted,
                                                           LEMUEL O. TAYLOR
                                                           By his attorney:

     Dated: February 26, 2020                              /s/ Jesse W. Duarte, Esq.
                                                           Jesse W. Duarte, Esq., #8978
                                                           DUARTE LAW FIRM, LLC
                                                           55 Pine Street
                                                           Providence, RI 02903
                                                           P: 401.323.7240
                                                           F: 401.256.5173
                                                           JWD@401NOTGUILTY.COM




                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the within Objection and Memorandum were filed

through the ECF system on February 26, 2020, and that notice will be sent electronically to all

counsel who are registered participants identified on the mailing information for C.A. No.: 18-436.

                                                             /s/ Jesse W. Duarte




                                                 7
